The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 16, 2015

                                   No. 04-14-00761-CR

                                    David CHARLES,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR5564
                      Honorable Lori I. Valenzuela, Judge Presiding


                                      ORDER

      The Appellant’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court